Citation Nr: 0522065	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
September 1959, and apparently served in the United States 
Naval Reserve from October 1954 to February 1956 and for a 
period after September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a signed statement dated at the end of January 
2001, the veteran advised the RO that he was moving to 
California and requested that his claims file be transferred 
to the VARO in San Diego, from which the case now originates.  
In July 2005, the veteran failed to report for a 
videoconference hearing at the RO, which had been scheduled 
at his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

First, in a November 2000 signed statement, the veteran 
requested to testify at a hearing at the RO before a Veterans 
Law Judge (hereinafter referred to as a "Board hearing").  
In a January 2001 letter, the RO advised the veteran that he 
was scheduled for a Board hearing in February 2001.  
Following his notice to the RO regarding his move to 
California, in a February 2001 signed statement, the veteran 
requested to testify at a hearing at the RO, via 
videoconference, with a Veterans Law Judge.  In a March 2001 
letter, the RO acknowledged the veteran's request for a 
videoconference hearing and responded to his request for a 
list of accredited service organizations in his area in 
California.  There is no indication that the veteran has 
appointed a new service organization to represent him in his 
claim on appeal.

According to a January 2003 memorandum in the file, the 
veteran was living out of State, had no permanent residence 
at the time, and wanted to put his video-conference hearing 
"on hold" until he was settled, and would then advise the 
RO.  Subsequently, the RO advised the veteran that Board 
hearings would be conducted at the RO in July 2004, and asked 
whether he felt prepared to attend a hearing.  There is no 
indication that he responded to the RO's letter.  In an 
October 2004 letter sent to the veteran's most recent address 
of record, the RO said that he was scheduled for a 
videoconference hearing in December 2004.  However, the U.S. 
Post Office returned the letter indicating there was no such 
street number.  In a March 2005 letter sent to the veteran at 
different address, the RO again acknowledged his request to 
testify at a videoconference hearing and, in a June 2005 
letter, advised him that such a hearing was scheduled in July 
2005.


However, in a written statement received at the RO in July 
2005, prior to the scheduled videoconference hearing, the 
veteran explained that he lived approximately 100 miles from 
San Diego, was on limited income, and was unable to afford to 
drive to San Diego twice in the summer.  He requested that 
the hearing date be changed to the week of September 26 to 
30, 2005, excluding September 27, when he said he has an 
appointment at the VA medical facility.  The RO reviewed the 
veteran's request, determined that good cause was not shown, 
and did not reschedule the hearing.  

While the Board is sympathetic with the RO's efforts to 
comply with the veteran's hearing request, nevertheless, the 
Board is of the opinion that, in the interest of due process 
and fairness, the veteran should be scheduled for a 
videoconference hearing during the week of September 26-30, 
2005 (excluding September 27th), if possible, as per his 
request.  See e.g., 38 C.F.R. § 20.702(d) (2004).  If that 
date is not feasible, to the extent possible, efforts should 
be made to schedule a hearing date that coordinates with the 
veteran's VA medical facility appointment schedule. 

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
hearing at the RO via videoconference before a 
Veterans Law Judge, during the week of 
September 26 to 30, 2005 (excluding September 
27th), if possible, in accordance with the 
procedures set forth at 38 C.F.R. §§ 20.700 
(a), (e), 20.704(a) (2004).  If that date is 
not feasible, to the extent possible, efforts 
should be made to schedule a hearing date that 
coordinates with the veteran's VA medical 
facility appointment schedule.  The RO should 
notify the veteran and his representative, if 
any, of the date of such hearing by sending a 
letter of notification to the veteran at his 
current address of record, with a copy to his 
representative.

2.  The RO should provide the veteran with a 
list of accredited service organizations and 
an Appointment of Veterans Service 
Organization as Claimant's Representative (VA 
Form 21-22), and advise the veteran that if he 
wishes to appoint a new representative he must 
complete a new VA Form 21-22 for inclusion in 
the record.

3.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


